—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment for distributing confidential information without authorization. In November 1995, the Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits upon the basis of misconduct and charged him with a recoverable overpayment.
Attached to claimant’s brief is a settlement agreement, dated June 21, 1996, wherein claimant’s former employer agreed, inter alia, to withdraw all allegations of misconduct and refrain from contesting claimant’s entitlement to unemployment benefits. Claimant contends that in light of this settlement agreement, the Board’s decision should be vacated. The settlement agreement "does not 'preclude the Board from examining the factual basis for claimant’s discharge’ ” (Matter of Landau [Hudacs], 187 AD2d 841, 842, quoting Matter of Bernet [Hartnett], 165 AD2d 957, 959; see, Matter of Briem [Ross], 71 *661AD2d 752, affd 52 NY2d 842). We therefore conclude that the Board’s decision should not be disturbed.
Mercure, J. P., Crew III, White, Casey and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.